Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00179-CV

               IN THE INTEREST OF K.K.O., K.Z.B., Q.K.B., and A.E.B., Children

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-PA-02560
                             Honorable Susan D. Reed, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 8, 2021

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, and appellee has not opposed the motion. Therefore, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a).

                                                   PER CURIAM